        Case 2:19-cv-01672-WSS Document 36 Filed 01/22/21 Page 1 of 13




                          UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JAMES SMITH, SALLY SMITH,                      )
KAYLA ROTELLINI, MICHAEL                       )       Civil Action No. 2:19-cv-01672-WSS
ROTELLINI and ANTOINETTE                       )
MACZKO,                                        )
                                               )
                       Plaintiffs,             )
                                               )
               v.                              )
                                               )
GENE KARCH, an individual,                     )
                                               )
                       Defendant.              )

   DEFENDANT GENE KARCH’S BRIEF IN SUPPORT OF MOTION TO DISMISS
       PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 12 (b)(6)

       Defendant, Gene Karch, by and through his attorneys, Makel & Associates, LLC, hereby

files this Brief in Support of his Motion to Dismiss.

                                 I.     QUESTIONS PRESENTED

       A. SHOULD COUNT I OF PLAINTIFFS’ COMPLAINT BE DISMISSED FOR
          FAILURE TO STATE A CLAIM FOR UNLAWFUL SEARCH AND
          SEIZURE?

           SUGGESTED ANSWER: YES

       B. SHOULD COUNT II OF PLAINTIFFS’ COMPLAINT BE DISMISSED FOR
          FAILURE TO STATE A CLAIM OF RETALIATION?

           SUGGESTED ANSWER: YES

       C. SHOULD COUNT III OF PLAINTIFFS’ COMPLAINT BE DISMISSED FOR
          FAILURE TO STATE A CLAIM FOR TRESPASS?

           SUGGESTED ANSWER: YES

       D. SHOULD COUNT IV OF PLAINTIFFS’ COMPLAINT BE DISMISSED FOR
          FAILURE TO STATE A CLAIM FOR SLANDER PER SE?

           SUGGESTED ANSWER: YES



                                                   1
        Case 2:19-cv-01672-WSS Document 36 Filed 01/22/21 Page 2 of 13




          II.     RELEVANT FACTUAL AND PROCEDURAL BACKGROUND

       Plaintiffs are a multi-generational family (grandmother, husband and wife, daughter and

son-in-law) living in a home in Washington County, Pennsylvania, along with two minor

children and their pets. See Amended Complaint attached hereto as Exhibit "A." Defendant

Gene Karch (“Chief Karch”) is the Chief of Police in Jefferson Township, Washington County.

The Washington Area Human Society (WAHS) is a Pennsylvania non-profit corporation and the

employer of humane society officers, Glen Thomson (“Thomson") and Maranda Combs

("Combs") who are authorized to conduct investigations of claims of animal neglect and animal

cruelty pursuant to 22 Pa. C.S. § 3701, et seq. WAHS, Thomson and Combs were dismissed by

stipulation after settling with the Plaintiffs. See ECF No. 32.

       Plaintiffs' puppy escaped from their home on August 25, 2019. Ex. A at ¶12. The puppy

was found by Lacey Simpson sometime thereafter. Ex. A at ¶13. On August 26, 2019, Chief

Karch contacted Thomson and/or Combs identifying the Plaintiffs Kayla Rotellini ("KR") and

Michael Rotellini ("MR") as the owners of the puppy found by Lacey Simpson. Ex. A at ¶14.

Plaintiffs contend that Chief Karch made false allegations of animal abuse to “attack and harass

the Plaintiffs” because he is related to the Plaintiffs through marriage; that the families have "an

unstable and volatile history" and the statements were “a direct result of, and in retaliation for,

their familial association and the animosity between” the two families. Ex. A at ¶¶16-20.

       Plaintiffs maintain that Thomson should have known that the allegations of animal abuse

were patently false because he had previously investigated the Plaintiffs for claims of animal

abuse which were proven to be unfounded. Ex. A at ¶22. Plaintiffs further explain that in

addition to Thomson’s investigation, they were previously investigated for animal abuse by

“other unnamed humane officers.” Ex. A at ¶ 23.


                                                 2
        Case 2:19-cv-01672-WSS Document 36 Filed 01/22/21 Page 3 of 13




       On August 28, 2019, Ms. Simpson brought the puppy to WAHS where it was determined

to have a Parvo, a contagious virus, and transported to Pittsburgh Veterinary Specialty and

Emergency Center ("PVSEC") where it was ultimately euthanized by PVSEC. Ex. A at ¶¶ 24-

25.

       On September 4, 2019, Thomson obtained an “invalid search warrant for the seizure of

any and all animals alive, dead, and/or unborn." Ex. A at ¶ 26. Plaintiffs maintain that the

search warrant was "legally insufficient because it relied on an affidavit of probable cause that

lacked any probably cause." Ex. A at ¶ 27. Plaintiffs further allege that the search and seizure

was caused by Chief Karch’s allegations, which Thomson knew, or should have known were

false and were made because of the animosity between the two families. Ex. A at ¶ 28.

       On September 4, 2019, Thomson and Combs, accompanied by Chief Karch, went to the

Plaintiffs’ home and served the warrant and executed a search. Ex. A at ¶¶ 29-31. Chief Karch

remained in the kitchen with Plaintiff Sally Smith ("SS"), and KR while Plaintiff Antoinette

Maczko ("AM") remained in the living room on orders of Thomson, Combs and Chief Karch,

while Thomson and Combs searched the home. Ex. A at ¶¶ 32-33. Thomson and Combs then

seized various pets including kittens, a rabbit and a dog and Plaintiffs claim a check for $320 was

missing following the human police officers' search. Ex. A at ¶34.

       Plaintiffs' further assert (without any supporting facts) that “Defendant Karch, Mr.

Thomson and/or Ms. Combs made a complaint to Child and Youth Services (“CYS”)….” (Ex A

at ¶ 35) ostensibly because “on September 5, 2019, a CYS worker arrived to investigate ….” Ex.

A at ¶ 37. Plaintiffs claim this complaint to CYS by Chief Karch or the humane officers

“painted Plaintiffs in a false light to members of their community and otherwise defamed

Plaintiffs’ characters” (Ex. A at ¶ 36) which caused “severe emotional distress.” Ex. A at ¶ 39.



                                                3
        Case 2:19-cv-01672-WSS Document 36 Filed 01/22/21 Page 4 of 13




       Plaintiffs initiated the within civil rights action by filing a Complaint against WAHS,

Thomson, Combs and Chief Karch on December 27, 2019. ECF No. 1

       On March 10, 2019 Defendants WAHS, Thomson and Combs file a Motion to Dismiss

and Brief in Support. ECF Nos. 7 and 8.

       On March 19, 2019 Chief Karch filed file a Motion to Dismiss and Brief in Support.

ECF Nos. 13 and 14.

       Brief was completed on April 10, 2020 (ECF 19) and WAHS filed a suggestion of death

as to Thomson on April 16, 2020. ECF No. 20.

       On October 29, 2020, this Court entered an Order and Memorandum Opinion granting in

part and denying in part the Defendants’ motions. ECF Nos. 21 and 22.

       Defendants WAHS, Thomson and Combs filed a Motion for reconsideration asking the

Court to clarify its Order (ECF No. 32) which was granted by the Court on November 2, 2020.

ECF No. 24.

       On December 4, 2020 Plaintiffs filed an Amended Complaint. ECF No. 29.

       At some point the Plaintiffs settled with WAHS Thomson and Combs and a Stipulation

of Dismissal was filed on January 5, 2021, leaving Chief Karch as the remaining Defendant.

                         III.    ALLEGATIONS OF COMPLAINT

       Plaintiffs assert that Defendant Karch, as Chief of Police, contacted two humane officers

employed by the Washington Area Humane Society to identify a lost puppy as belonging to

Plaintiffs. Plaintiffs aver that at that time Chief Karch made false allegations of animal abuse.

Plaintiffs maintain that Chief Karch did this to “attack and harass” them because he is related to

them by marriage and their respective families have an “unstable and volatile history.” Plaintiffs

go on to assert that Chief Karch and the humane officers should have known the statements of


                                                4
        Case 2:19-cv-01672-WSS Document 36 Filed 01/22/21 Page 5 of 13




Chief Karch were false because humane officer Glen Thomson previously investigated

allegations that Plaintiffs were burning animals and drinking animal blood, which were proven

false; and in addition, “other unnamed human officers had previously investigated” even more

allegations of animal abuse which were also proven false. Plaintiffs’ entire Amended Complaint

is based upon the alleged false accusation of animal abuse by Chief Karch. Plaintiffs’ Amended

Complaint attempts to allege unlawful search and seizure, retaliation, trespass and slander per se.

                               III.   STANDARD OF REVIEW

       In order to survive a Rule 12(b)(6) motion, “a complaint must set forth facts that raise a

plausible inference that the defendant inflicted a legally cognizable harm upon the plaintiff.”

Guirguis v. Movers Specialty Servs. Inc., 346 F. App’x 774, 776 (3d Cir. 2009)(citing, inter alia,

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) and Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

556 (2007)). All well pleaded facts set forth in the complaint must be accepted as true. Fowler

v. UPMC Shadyside, 578 F.3d 203, 210-11 (3d Cir. 2009). Legal conclusions, however, may be

disregarded. Id. A pleading does not state a viable claim if it provides only an “unadorned, the-

defendant-unlawfully-harmed-me accusation” or contains nothing more than “naked assertions

devoid of further factual enhancement.” Iqbal, 556 U.S. at 678. To determine the sufficiency of

a complaint for 12(b)(6) purposes, a court should: 1) identify the elements of the claim(s); 2)

review the complaint to strike conclusory allegations; and 3) evaluate whether the elements

identified in the first step of the inquiry are sufficiently alleged. Malleus v. George, 641 F.3d

560, 563 (3d Cir. 2011)(citing Iqbal, supra).

       In deciding a motion to dismiss, district courts may rely on documents “integral to or

explicitly relied upon in the complaint” without converting the motion to dismiss into one for

summary judgment. In re: Rockefeller Ctr. Props., Inc. Sec. Litig., 184 F.3d 280, 292-93 (3d

                                                 5
        Case 2:19-cv-01672-WSS Document 36 Filed 01/22/21 Page 6 of 13




Cir. 1999). “The rationale underlying this exception is that the primary problem raised by

looking to documents outside the complaint – lack of notice to the plaintiff – is dissipated where

plaintiff has actual notice and has relied upon these documents in framing the complaint.” In re:

Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997). This dissipation of the

problem of lack of notice is doubly appropriate here for this Motion to Dismiss because the

affidavit was attached to the previous motions to dismiss the original complaint and the Plaintiffs

cannot simply ignore this exculpatory evidence that has been made part of the record of this case.

Where the Plaintiffs might have been able to credibly argue that they had a good faith reason to

believe and speculate that false statements were made on the affidavit of probable cause, they do

not have any such good faith reason to willfully ignore the actual contents of the document they

rely upon solely.

                                      IV.    ARGUMENT

A.    Plaintiffs Fail to State a Cause of Action Against Defendant Karch for Unlawful
Search and Seizure.
       To state a claim for unlawful search and seizure, the Plaintiffs must show Defendants

“unreasonably” searched or seized him … initiated their investigation … without reasonable

suspicion, or that they searched and seized him without probable cause. McIntyre v. Liciardello,

CV 13-2773, 2020 WL 605717, at *10 (E.D. Pa. Feb. 7, 2020) citing United States v. Brown, 765

F.3d 278, 288 (3d Cir. 2014). Applied to a claim based upon an invalid search warrant, Plaintiffs

must allege that 1) the state actor “knowingly and deliberately, or with a reckless disregard for

the truth, made false statements or omissions that create a falsehood in applying for the warrant,”

and 2) that “such statements or omissions are material or necessary to the finding of probable

cause.” Allen v. SPCA, 488 F.Supp.2d 450, 464 (M.D. Pa. 2007).




                                                6
        Case 2:19-cv-01672-WSS Document 36 Filed 01/22/21 Page 7 of 13




       With respect to Chief Karch, the Plaintiffs allege that he identified the lost puppy as

belonging to Plaintiffs KR and MR (Ex. A at ¶ 14) and then made false allegations of animal

abuse. Ex. A at ¶ 16. Plaintiffs appear to plead that Chief Karch’s report to Human Officers

Thomson and Combs somehow constitute publication to “members of their community” and

defamation. Ex. A at ¶ 17. Plaintiffs further allege, ostensibly by way of attempting to provide a

motivation, that Chief Karch is related to the Plaintiffs by marriage (without identifying the

alleged link) and they make an unsupported conclusion that the relationship between Chief

Karch’s family and the Plaintiffs’ family is “unstable and volatile.” Ex. A at ¶18.

       However, the actual affidavit of probable cause relied upon by the Plaintiffs and therefore

properly attached hereto as Exhibit B, belies the Plaintiffs’ claims because there are no

allegations of animal abuse at all. Indeed the statements of Chief Karch actually match what the

Plaintiffs themselves have pled in their Amended Complaint. The only statements attributed to

Chief Karch which Thomson used to obtain the search warrant are as follows:

       On August 26, 2019 at approximately 0811 hours I received a call from the chief
       of police in Jefferson TWP regarding an abandoned puppy. He in (sic) informed
       me that the suspect involved was investigated previously for animal cruelty. He
       also provided contact information for the individual who found the puppy on the
       road.

       On August 27, 2019 Chief Karch provided screenshots of the puppy both from the
       citizen who found the dog on the road as well as screenshots from the suspects
       facebook page saying “Meet our newest addition.”

Ex. B. These are the only statements included in the affidavit of probable cause attributed to

Chief Karch and the only statements relied upon by the issuing authority to issue the search

warrant. Far from “false allegations of animal abuse” the only reference to animal abuse by

Chief Karch is in line with the Plaintiffs’ own averments that they were previously investigated

for animal abuse. Ex. A at ¶¶ 22, 23. The remaining statements of Chief Karch were actually



                                                7
        Case 2:19-cv-01672-WSS Document 36 Filed 01/22/21 Page 8 of 13




helpful to the Defendants in that he provided contact information for the person who found the

dog and a screenshot of the Defendants’ own Facebook page evidencing that the dog was their

“newest addition.” Compare Ex. A at ¶¶ 22 and 23 with Ex. B.

       The Plaintiffs’ entire claim is premised upon what they label a “legally insufficient” and

“invalid search warrant” (Ex. A at ¶¶ 26, 27) which “was directly premised upon Defendant

Karch’s false allegations of animal abuse.” Ex. A at ¶¶ 27. Contrary to these baseless averments

the search warrant was issued on the truthful statements “that the suspect involved was

investigated previously for animal cruelty” (Ex. A at ¶¶ 22, 23 and Ex. B) and “screenshots from

the suspects facebook page saying ‘Meet our newest addition.’” Ex. B.

       Accordingly, Plaintiffs’ bald accusation that Chief Karch made any false statements

could never be supported and although this Court opined that Plaintiffs “do not have to prove

their case in their Complaint” (ECF No. 21 at p. 10) the Affidavit of probable cause attached

hereto and relied upon by the Plaintiff as their only basis to allege the search warrant was invalid,

proves that no false statements were made and no amount of artful or nebulous pleading can

change the fact that there were no false statements made by Chief Karch or anyone that

Magistrate Judge Havelka relied on in issuing the search warrant and the Plaintiffs’ Count I must

be dismissed.

B.     Plaintiffs Fail to State a Cause of Action Against Defendant Karch for Retaliation.

       With respect to the Plaintiffs’ Count II, the Plaintiffs allege that the Chief Karch

“intentionally initiated the illegal search without probable cause as a direct and proximate result

of their familial association in violation of the First Amendment of United States Constitution.

Ex. A at ¶ 49. To state a claim for First Amendment retaliation, Plaintiffs must show that they:

1) engaged in a constitutionally protected activity; 2) the government responded with retaliation;


                                                 8
         Case 2:19-cv-01672-WSS Document 36 Filed 01/22/21 Page 9 of 13




and 3) the protected activity was the cause of the government’s retaliation. Grimm v. Borough of

Norristown, 226 F. Supp.2d 606,636-637 (E.D. Pa. 2002). Whether a private citizen’s speech is

protected under the First Amendment turns on whether the activity involved a matter of public

concern or private concern; speech involving matters of private concern are not protected. See,

Falco v. Zimmer, 767 Fed. Appx. 288, 302 (3d Cir. 2019)(unpublished).

       However, as explained above, the only basis for the Plaintiffs’ claim that the search

warrant was “illegal” and “without probable cause” is that the search warrant was based on false

statements by Chief Karch, and as shown on Ex. B, no false statements were made by Chief

Karch to obtain the warrant. Indeed, the affidavit of probable cause reveals that Chief Karch

made only minimal, factual statements, which any objectively reasonable officer would rely

upon. Accordingly, the Plaintiffs cannot plead retaliation.

       Moreover, in the Memorandum Opinion, this Court recognized that “[a]ll [Plaintiffs’]was

that there existed a strained family relationship between Karch and their family and that based on

that strained relationship Karch convinced Thomson to initiate a baseless prosecution. They do

not allege that they were prosecuted because of their attempt to associate with one another. Nor

do they allege that the prosecution was designed to hinder their ability to do so.” ECF No. 21 at

p. 12. In their Amended Complaint Plaintiffs still fail to allege a plausible claim for retaliation

because all they can allege in addition to what was originally pled is that Chief Karch made

“false allegations of animal abuse … in retaliation for, their familial association ….” Ex. A at ¶

20. Simply adding the phrase “in retaliation for, their familial association” still does not plead

that they were prosecuted for it (since Chief Karch did not prosecute them) and they do not plead

anywhere, because they cannot, how the prosecution was designed to hinder their ability to

associate.



                                                9
        Case 2:19-cv-01672-WSS Document 36 Filed 01/22/21 Page 10 of 13




       Accordingly, the Plaintiffs’ Count II must be dismissed.

C.     Plaintiffs Fail to State a Cause of Action for Trespass Under State Law.

       This Court permitted Plaintiffs’ state-law trespass claims to proceed because the Court

permitted Count I – illegal search and seizure – to proceed and “[i]f Plaintiffs can demonstrate

that the search and seizure was premised upon a warrant that was illegally obtained, their

justification defense to these claims will fail.” ECF No. 21 at p. 16. As demonstrated above,

Plaintiffs cannot demonstrate that the warrant was illegally obtained because the basis for their

claim that was illegal because it contained false statements is patently wrong -the only statements

contained therein are truthful as admitted in their own pleading. To the extent this Court

permitted this claim to proceed on the averment that “Defendants took property that, ostensibly,

was not identified in the warrant - $320.00 in cash,” there are no averments that Chief Karch

took or even had opportunity to take Plaintiffs’ money.

       In addition, Chief Karch was present in the Plaintiffs’ home pursuant to a valid request

for an assist from WAHS to assist in the execution of a search warrant. See Complaint Report

attached hereto and incorporated herein as Exhibit C. Accordingly, Plaintiffs’ Count III must be

dismissed.

D.     Plaintiffs Fail to State a Cause of Action for Slander Per Se

       In a Pennsylvania state law action for defamation, Plaintiff must establish (1) the
       defamatory character of the communication; (2) its publication by the defendant;
       (3) its application to the plaintiff; (4) an understanding by the reader or listener of
       its defamatory meaning; (5) an understanding by the reader or listener of an intent
       by the defendant that the statement refers to the plaintiff; (6) special harm
       resulting to the plaintiff from its publication; and (7) abuse of a conditionally
       privileged position. A statement is defamatory “if it tends so to harm the
       reputation of another as to lower him in the estimation of the community or to
       deter third persons from associating or dealing with him.” Under Pennsylvania
       law, it is for the court to determine whether the statement at issue is capable of
       defamatory meaning.
                                                  ***

                                                 10
        Case 2:19-cv-01672-WSS Document 36 Filed 01/22/21 Page 11 of 13




       A plaintiff may succeed in a claim for defamation absent proof of special harm
       where the spoken words constitute slander per se. Espinosa, 749 F.Supp. at 677.
       There are four categories of words that constitute slander per se: words that
       impute (1) criminal offense, (2) loathsome disease, (3) business misconduct, or
       (4) serious sexual misconduct. Id. (citing Restatement (Second) of Torts § 570
       (1977)).

Pennoyer v. Marriott Hotel Services, Inc., 324 F.Supp.2d 614, 618 (E.D.Pa.,2004) (citations and

internal quotation marks omitted). In this case, the Plaintiffs attempt to state a cause of action

for slander per se claiming Chief Karch made false statements of animal abuse regarding them.

Ex. A at ¶ 59 (citing ¶¶ 16, 17, 36 and 37). Notwithstanding the fact that Chief Karch made no

false statements (see Ex. B), the only persons Plaintiffs allege Chief Karch made these

statements to are the two humane officers Thomson and Combs. Ex. A at 14. There are no

averments that Chief Karch published these statements to anyone else. “[S]tatements made by

private parties solely to law enforcement officials in which an accusation of crime is made for

the purpose of inducing prosecution of criminal charges are absolutely privileged as statements

preliminary to judicial proceedings.” Pennoyer 324 F.Supp. at 619 (citation omitted). “This

absolute privilege applies even where such statements ultimately prove to be false or maliciously

motivated.” Abraham v. Greater New Castle Community Federal Credit Union, 2016 WL

1161217, at *3 (W.D.Pa., 2016) (citation and internal quotation marks omitted). Thus Chief

Karch’s statements to officers Thomson and Combs are absolutely privileged.

       Moreover, Plaintiffs have pled that the WAHS humane officers have investigated them at

least twice before and the claims were determined to be “unfounded,” contradicting their

suggestion that their reputation in the community could be harmed by statements to WAHS

officers. Ex. A at ¶¶ 22, 23.

       Because the statements by Chief were true (that Plaintiffs were previously investigated)

and those statements are entitled to absolute immunity, Count IV must be dismissed.

                                               11
        Case 2:19-cv-01672-WSS Document 36 Filed 01/22/21 Page 12 of 13




E.     Defendant Karch is Entitled to Qualified Immunity.

       In its Memorandum Opinion, this Court denied Chief Karch’s defense of qualified

immunity so Plaintiffs could have the opportunity to develop and present facts to support that the

warrant was legally invalid if it was obtained with false information. ECF No. 21 at p. 18. As

proved by Ex. B, the warrant was obtained with undeniably true information. Accordingly,

pursuant to Federal Rule of Civil Procedure 10, Chief Karch adopts in its entirety, incorporates

herein as though set forth at length, and reasserts Section IV. D. of his original Brief. ECF No.

14.

                                    V.      CONCLUSION

       For all the reasons explained above, Plaintiffs’ Complaint must be dismissed with

prejudice pursuant to Federal Rule of Civil Procedure 12(b)(6).

Date: January 22, 2021                                      Respectfully Submitted,

                                                            MAKEL & ASSOCIATES, LLC


                                                            By:/s/ Christopher P. Furman
                                                            Christopher P. Furman, Esq.
                                                            Pa. ID. No.: 89822
                                                            98 E. Maiden St.
                                                            Washington, PA 15301
                                                            (724) 222-7639

                                                            Attorneys for Defendant
                                                            Gene Karch




                                               12
       Case 2:19-cv-01672-WSS Document 36 Filed 01/22/21 Page 13 of 13




                                CERTIFICATE OF SERVICE


       I hereby certify that a copy of the foregoing Brief has been electronically filed and served

upon all counsel of record via the Court’s CM/ECF system this 22nd day of January, 2021.



                                                            MAKEL & ASSOCIATES, LLC


                                                            By:/s/ Christopher P. Furman
                                                            Christopher P. Furman, Esq.
                                                            Pa. ID. No.: 89822
                                                            98 E. Maiden St.
                                                            Washington, PA 15301
                                                            (724) 222-7639

                                                            Attorneys for Defendant
                                                            Gene Karch




                                               13
